Citation Nr: 0820827	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-33 921	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active duty for training from December 1980 
to March 1981, and active service from December 1990 to June 
1991.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a January 2006 rating action that 
denied service connection for hypertension, hearing loss, 
left elbow tendinitis, and bilateral wrist tendinitis.

In May 2008, the veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO.  At the 
hearing, the veteran withdrew his appeal with respect to the 
issues of service connection for hearing loss, left elbow 
tendinitis, and bilateral wrist tendinitis.

For the reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify the veteran when further 
action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007)) includes enhanced duties to notify and assist 
claimants.  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claim on appeal has not been accomplished.  

The veteran contends that he currently suffers from 
hypertension that had its onset in service.  A review of the 
service medical records shows recorded blood pressure 
readings of 131/90 in December 1990 with complaints of chest 
wall pain, and 142/92, 160/120, 140/110, and 180/120 in May 
1991.  Post service, blood pressure readings of 152/101, 
139/103, and 140/98 were recorded at a VA medical facility in 
September 2004, and the assessment was essential 
hypertension; historically, hypertension was noted to have 
been diagnosed in 1991.  On October 2004 VA general medical 
examination, high blood pressure was noted to have been 
diagnosed in 1991.  Blood pressure readings of 138/100, 
140/100, and 136/96 were recorded on current examination, and 
the diagnoses were poorly-controlled hypertension, and 
coronary artery disease (CAD), likely an inferior infarction 
in the past.  

In view of the elevated blood pressure readings recorded in 
service and the current evidence showing hypertension and 
CAD, the Board finds that further medical clarification is 
necessary to determine whether the inservice findings may 
represent the early manifestations of the currently-diagnosed 
cardiovascular disability.  Under the circumstances, the 
Board finds that the RO should arrange for the veteran to 
undergo a VA cardiovascular examination to obtain information 
needed to equitably adjudicate the claim on appeal.  

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2007).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims folder a copy of the notice of the date and time 
of the examination sent to him by the pertinent VA Medical 
Center (VAMC). 

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should arrange for the veteran 
to undergo a VA cardiovascular 
examination to determine the etiology of 
his cardiovascular disease including 
hypertension.  The entire claims folder 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
studies and tests should be accomplished, 
and all cardiovascular clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The examining physician should review the 
service and post-service medical records 
and render an opinion for the record as 
to whether it is at least as likely as 
not (i.e., there is at least a 50% 
probability) that any currently-diagnosed 
cardiovascular disease including 
hypertension had its onset in service or 
within 1 year of separation therefrom.  
In arriving at this opinion, the examiner 
should review and address the elevated 
blood pressure readings recorded in 
service in 1991.  

The doctor should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinion expressed, in a printed 
(typewritten) report.

2.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VAMC.  



3.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).  
   
4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.           
 
5.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
him the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

